Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 1 of 34 PageID #: 295




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 NEW YORK STATE
 TELECOMMUNICATIONS ASSOCIATION,                                    MEMORANDUM AND ORDER
 INC., CTIA – THE WIRELESS
 ASSOCIATION, ACA CONNECTS –                                        2:21-cv-2389 (DRH) (AKT)
 AMERICA’S COMMUNICATIONS
 ASSOCIATION, USTELECOM – THE
 BROADBAND ASSOCIATION, NTCA – THE
 RURAL BROADBAND ASSOCIATION, and
 SATELLITE BROADCASTING &
 COMMUNICATIONS ASSOCIATION, on
 behalf of their respective members,
                                     Plaintiffs,
  - against -
 LETITIA A. JAMES, in her official capacity as
 the Attorney General of New York,
                                       Defendant.
 ---------------------------------------------------------------X

 APPEARANCES

 MOLOLAMKEN LLP
 Attorneys for Plaintiff ACA Connects – America’s Communications Association
 600 New Hampshire Ave. N.W., Suite 500
 Washington, D.C. 20037
 By: Jeffrey A. Lamken, Esq.
       Rayiner I. Hashem, Esq.

 KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, P.L.L.C.
 Attorneys for Plaintiffs New York State Telecommunications Association, Inc.,
       CTIA – The Wireless Association, USTelecom – The Broadband Association,
       and NTCA – The Rural Broadband Association
 1615 M Street, N.W., Suite 400
 Washington, D.C. 20036
 By: Scott H. Angstreich, Esq.
       Joseph S. Hall, Esq.
       Andrew E. Goldsmith, Esq.




                                                  Page 1 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 2 of 34 PageID #: 296




 HARRIS, WILTSHIRE & GRANNIS LLP
 Attorneys for Plaintiff Satellite Broadcasting & Communications Association
 1919 M Street, N.W.
 The Eighth Floor
 Washington, D.C. 20036
 By: Jared Marx, Esq.
       Michael Nilsson, Esq.

 LETITIA JAMES, ATTORNEY GENERAL OF THE STATE OF NEW YORK
 Attorney for Defendant Letitia A. James
 300 Motor Parkway, Suite 230
 Hauppauge, N.Y. 11788
 By: Patricia M. Hingerton, Esq.
       Susan M. Connolly, Esq.



 HURLEY, Senior District Judge:

                                 INTRODUCTION

       On May 6, 2021, the captioned Plaintiffs, a group of trade associations whose

 members provide broadband internet service to New Yorkers, moved this Court under

 Federal Rule of Civil Procedure 65(a) for a preliminary injunction barring New York

 State Attorney General Letitia A. James from enforcing the Affordable Broadband

 Act, N.Y. Gen. Bus. Law § 399-zzzzz, which would require them by June 15, 2021 to

 offer qualifying low-income costumers high-speed broadband service at or below

 certain price ceilings.   For the reasons set forth below, Plaintiffs’ motion is

 GRANTED.

                                 BACKGROUND

       Internet access has transcended beyond mere luxury to modern necessity. So

 integrated has the Internet become with contemporary American life that our nation

 adapted to—if not survived—the COVID-19 pandemic by relying on how easily it



                                    Page 2 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 3 of 34 PageID #: 297




 facilitates access to our fundamental needs: e.g., healthcare (“telehealth”), education

 (“remote learning”), employment (“work from home”), camaraderie (“social

 networking”). Def. Mem. in Opp. at 5 [DE 19] (“Def. Opp.”). But the Internet’s

 promise of access is only as promising as its accessibility – which depends in part on

 whether individuals can afford it.

       The New York State Affordable Broadband Act’s (the “ABA”) stated purpose is

 to ensure all New Yorkers have access to affordable Internet. Signed into law April

 16, 2021, the ABA regulates every New York “broadband service,” defined as

       [a] mass-market retail service that provides the capability to transmit
       data to and receive data from all or substantially all internet endpoints,
       including any capabilities that are incidental to and enable the
       operation of the communications service provided by a wireline, fixed
       wireless or satellite service provider, . . . [excluding] dial-up service.

 N.Y. Gen. Bus. Law § 399-zzzzz(1). The ABA covers every broadband service provider

 operating in New York except those serving “no more than twenty-thousand

 households” whose compliance, as determined by the New York State Public Service

 Commission (the “PSC”), “would result in unreasonable or unsustainable financial

 impact.” Id. § 399-zzzzz(5). Plaintiffs are trade associations whose members provide

 “wireline, fixed wireless, or satellite broadband service”; they are “broadband service”

 providers. Compl. ¶¶ 12–18, 26.

       The ABA mandates such providers offer, by June 15, 2021, all qualifying low-

 income households at least two Internet access plans: (i) download speeds of at least

 25 megabits-per-second at no more than $15-per-month, or (ii) download speeds of at

 least 200 megabits-per-second at no more than $20-per-month. N.Y. Gen. Bus. Law

 §§ 399-zzzzz(2)–(4). A household qualifies if it:


                                      Page 3 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 4 of 34 PageID #: 298




       (a) is eligible for free or reduced-priced lunch through the National
       School Lunch Program; or (b) is eligible for, or receiving the
       supplemental nutrition assistance program benefits; or (c) is eligible for,
       or receiving Medicaid benefits; or (d) is eligible for, or enrolled in senior
       citizen rent increase exemption; or (e) is eligible for, or enrolled in
       disability rent increase exemption; or (f) is a recipient of an affordability
       benefit from a utility.

 Id. § 399-zzzzz(2). These qualifications cover approximately “[7] million New Yorkers

 and 2.7 million households,”1 the latter of which exceeds one-third of all New York

 State households.2

       Providers may raise prices only according to a statutory formula and only once

 every five years (for the $15 monthly plan) or two years (for the $20 monthly plan).

 Id. §§ 399-zzzzz(3)–(4). These Internet plans must be offered “on the same terms and

 conditions . . . as for the regularly priced offerings for similar service[s]” and on a

 standalone basis, i.e., separate from any “bundled cable and/or phone services.” Id.

 §§ 399-zzzzz(3), (5). Providers must “make all commercially reasonable efforts to

 promote and advertise” the plans. Id. § 399-zzzzz(7). The ABA empowers the New

 York State Attorney General, Defendant Letitia A. James, to seek injunctive relief

 against and civil penalties up to a $1000 per violation from any noncompliant

 providers. Id. § 399-zzzzz(10).




 1      Press Release, Governor Cuomo Signs Legislation Establishing First-in-the-
 Nation Program to Provide Affordable Internet to Low-Income Families (Apr. 16,
 2021), https://on.ny.gov/2QZqDtl.
 2     U.S. Census Bureau, QuickFacts: New York, https://www.census.gov/
 quickfacts/fact/table/NY/HSD410219 (last accessed June 11, 2021) (7,343,234
 households).


                                      Page 4 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 5 of 34 PageID #: 299




       Plaintiffs brought this action on April 30, 2021, [DE 1], and on May 6, 2021

 moved for a preliminary injunction barring Defendant from enforcing and giving

 effect to the ABA, Pls. Mem. in Support [DE 16] (“Pls. Mem.”). Declarations from six

 executives at Plaintiffs’ member organizations accompany Plaintiffs’ briefs.        See

 Declaration of Jim Baase (“Empire Tele. Decl.”), Ex A. to Pls. Mem. [DE 16-1];

 Declaration of Matthew Kramer Coakley, (“Verizon Decl.”), Ex. B. to Pls. Mem. [DE

 16-2]; Declaration of Glen Faulkner (“Heart of the Catskills Decl.”), Ex. C to Pls. Mem.

 [DE 16-3]; Declaration of Jennifer Manner (“Hughes Network Decl.”), Ex. D to Pls.

 Mem. [DE 16-4]; Declaration of Jason Miller (“Delhi Tele. Decl.”), Ex. E to Pls. Mem.

 [DE 16-5]; Declaration of Mark T. Webster (“Champlain Tele. Decl.”), Ex. F to Pls.

 Mem. [DE 16-6].

       Defendant opposed on May 17, 2021 and advised that the PSC scheduled a

 hearing for May 19, 2021 to address pending exemption applications. Def. Opp. at

 10. At the hearing, the PSC granted “temporary exemption[s] to allow for the orderly

 review and evaluation of the exemption requests” to several companies, four of whose

 executives submitted declarations in support of Plaintiffs’ motion. Order Granting

 Temporary Exemptions attached to Def.’s May 20, 2021 Ltr. [DE 21] (“PSC Order”).

 The PSC issued a “Notice Soliciting Comment” on May 28, 2021, inviting public

 comment “on the criteria and factors that may be considered by the [PSC] in

 evaluating” the ABA’s “unreasonable or unsustainable financial impact” exemption

 criteria. Ex. B to Pls. June 1, 2021 Ltr. [DE 24-2].




                                      Page 5 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 6 of 34 PageID #: 300




          Plaintiffs submitted their Reply brief on May 21, 2021. Pls. Reply in Support

 [DE 23] (“Pls. Reply”). Oral argument was held on June 3, 2021.

                                      DISCUSSION

          “To obtain a preliminary injunction against government enforcement of a

 statute, [a plaintiff] must establish (1) that it is likely to succeed on the merits,

 (2) that it is likely to suffer irreparable harm if the injunction is not granted, (3) that

 the balance of the equities tips in its favor, and (4) that the injunction serves the

 public interest.” SAM Party of New York v. Kosinski, 987 F.3d 267, 273–74 (2d Cir.

 2021).

          First, the Court will address irreparable injury. “[T]he moving party must first

 demonstrate that such injury is likely before the other requirements for the issuance

 of an injunction will be considered,” Grand River Enter. Six Nations, Ltd. v. Pryor,

 481 F.3d 60, 66 (2d Cir. 2007), for imminent, irreparable injury is “the single most

 important prerequisite for the issuance of a preliminary injunction.”             Yang v.

 Kosinski, 960 F.3d 119, 128 & n.32 (2d Cir. 2020)

          Second, the Court analyzes Plaintiffs’ likelihood of success on the merits,

 despite Plaintiffs’ availment also of the alternative “serious questions” standard. Pls.

 Mem. at 6–7, 24. The Second Circuit “ha[s] repeatedly stated that the serious-

 questions standard cannot be used to preliminarily enjoin governmental action,”

 Trump v. Deutsche Bank AG, 943 F.3d 627, 637 (2d Cir. 2019), rev’d on other grounds

 sub nom., Trump v. Mazars USA, LLP, 140 S.Ct. 2019, 207 L.Ed.2d 951 (2020), and

 the ABA is the product of New York State’s legislative process, see Able v. United




                                        Page 6 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 7 of 34 PageID #: 301




 States, 44 F.3d 128, 131 (2d Cir. 1995) (instructing not to apply serious-questions

 standard to “governmental policies implemented through legislation or regulations

 developed through presumptively reasoned democratic processes [because they] are

 entitled to a higher degree of deference and should not be enjoined lightly”).

       Third, the Court balances the equities and weighs the public interest.

 Pharaohs GC, Inc. v. U.S. Small Bus. Admin., 990 F.3d 217, 225 (2d Cir. 2021)

 (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172

 L.Ed.2d 249 (2008)).     The Court finishes by addressing Federal Rule of Civil

 Procedure 65(c).

 I.    Imminent, Irreparable Harm

       In the context of a preliminary injunction motion, irreparable harm must be

 “actual and imminent,” not “remote,” not “speculative,” and not capable of remedy

 should “a court wait[] until the end of trial to resolve” the matter. Grand River Enter.

 Six Nations, Ltd., 481 F.3d at 66. If redressable through monetary damages, an

 injury ordinarily will not justify preliminary injunctive relief, Moore v. Consol. Edison

 Co. of New York, 409 F.3d 506, 510 (2d Cir. 2005) (citing Morales v. Trans World

 Airlines, Inc., 504 U.S. 374, 381, 112 S.Ct. 2031, 119 L.Ed.2d 157 (1992)), unless the

 Eleventh Amendment precludes recovery of monetary damages, United States v. New

 York, 708 F.2d 92, 93 (2d Cir. 1983) (per curiam)).

       A.     Parties’ Arguments

       Plaintiffs ground irreparable harm in a “Hobson’s choice” whereby they suffer

 injury whether or not they comply with ABA. Should they choose noncompliance,




                                       Page 7 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 8 of 34 PageID #: 302




 they face civil penalties and the Governor’s “promise” that they “will lose [their]

 franchise in the State of New York.” Should they comply, the ABA will “likely”

 require them to provide these services at a loss, raise advertising expenditures,

 impose administrative costs due to providers’ need “to develop a system for validating

 customers’ eligibility,” force them to cancel preexisting business plans for upgrades

 to, and expansion of, their broadband networks, and inflict reputational harm. Pls.

 Mem. at 18–20.

       Defendant counters that Plaintiffs “speculate” with “conclusory arguments”

 about “possible” future events, whose effects may be “long term” and not “imminent.”

 Def. Opp. at 8–10. Defendant says Plaintiffs fail to consider the “benefits” providers

 “are likely to gain from the ABA,” such as new customers and increased goodwill. Id.

 Defendant also notes an uncertainty as to whether or not certain of Plaintiffs’ member

 organizations must comply with the ABA, considering the specific services they offer

 and the availability of exemptions. Id. With respect to the latter, Defendant notified

 the Court that the PSC granted four organizations whose executives submitted

 declarations “temporary exemption[s] . . . pending complete review of individual

 exemption applications.” PSC Order at 7.

       B.     Analysis

       Plaintiffs have adequately demonstrated imminent irreparable injury largely

 due to the monetary harm they would suffer. Though monetary damages would

 usually supply an adequate remedy at law negating the availability of preliminary

 injunctive relief, the harm takes on special import where, as here, the Eleventh




                                     Page 8 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 9 of 34 PageID #: 303




 Amendment precludes redressability. See United States v. New York, 708 F.2d at 93–

 94; e.g., UnitedHealthcare of N.Y., Inc. v. Vullo, 2018 WL 4572243, at *2 (S.D.N.Y.

 Sept. 21, 2018). “Where [monetary] damages cannot be later collected because the

 defendant enjoys [E]leventh [A]mendment immunity, the damages become

 irreparable.”3 N.Y.S. Trawlers Ass’n v. Jorling, 764 F. Supp. 24, 25–26 (E.D.N.Y.),

 aff’d, 940 F.2d 649 (2d Cir. 1991); e.g., John E. Andrus Mem’l, Inc. v. Daines, 600 F.

 Supp. 2d 563, 572 n.6 (S.D.N.Y. 2009) (plaintiffs “unable to collect a judgment for

 monetary damages” due to “sovereign immunity under the Eleventh Amendment”

 may have irreparable injury “presumed” because “the only relief available . . . is

 injunctive.”); Am. Soc. of Composers, Authors, & Publishers v. Pataki, 930 F. Supp.

 873, 880 n.15 (S.D.N.Y. 1996). “[A]t least three circuits have held that unrecoverable

 damages may be irreparable harm, without reference to the amount of the loss.”

 Regeneron Pharms., Inc. v. U.S. Dep’t of Health & Hum. Servs., 2020 WL 7778037, at

 *4 (S.D.N.Y. Dec. 30, 2020) (citing Odebrecht Const., Inc. v. Sec’y, Fla. Dep’t of

 Transp., 715 F.3d 1268, 1289 (11th Cir. 2013); Chamber of Commerce v. Edmondson,

 594 F.3d 742, 770–71 (10th Cir. 2010); and Iowa Utils. Bd. v. FCC, 109 F.3d 418, 426

 (8th Cir. 1996)).




 3      At oral argument, Defendant pointed to the availability of state remedies,
 notwithstanding the Eleventh Amendment. Tr. of Oral Arg. at 24:10–14. Yet “in
 deciding whether a federal plaintiff has an available remedy at law that would make
 injunctive relief unavailable, federal courts may consider only the available federal
 legal remedies.” United States v. New York, 708 F.2d at 93–94 (emphasis in original)
 (citing Petroleum Expl., Inc. v. Commissioner, 304 U.S. 209, 217 & n.8, 58 S.Ct. 834,
 82 L.Ed. 1294 (1938)).


                                     Page 9 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 10 of 34 PageID #: 304




        Beginning June 15, 2021, Plaintiffs will suffer unrecoverable losses increasing

  with time, and the enormity of the matter—six plaintiffs with multiple member

  organizations attacking a statute affecting one-third of all New York households—

  portends a lengthy litigation. See, e.g., Regeneron Pharms., Inc., 2020 WL 7778037,

  at *4 (quoting Jayaraj v. Scappini, 66 F.3d 36, 40 (2d Cir. 1995)). The bulk of these

  losses will stem from lost income. Three of Plaintiffs’ declarants estimate the ABA

  will reduce annual net income by at least $1 million each. Empire Tele. Decl. ¶ 8

  (“net income loss of approximately $2 million per year”); Heart of the Catskills Decl.

  ¶ 17 (“top-line revenue will decrease by $1,364,000, and net cash flow will decrease

  by $1,031,000,”); Delhi Tele. Decl. ¶ 7 (“net income loss of about $1 million per year

  (or $90,000 per month)”). While a telecommunications giant like Verizon may be able

  to absorb such a loss, others may not: the Champlain Telephone Company, for

  example, “estimates that nearly half [approximately 48%] of [its] existing broadband

  customers will qualify for discounted rates,” with each such customer “caus[ing] a

  monetary loss.” Champlain Tele. Decl. ¶¶ 4, 6–7.

        Beyond decreasing revenue, the ABA will increase costs.        Providers must

  “make all commercially reasonable efforts” to advertise the ABA offers, N.Y. Gen.

  Bus. Law § 399-zzzzz(7), an ad campaign estimated to cost one provider (Verizon)

  between $250,000 and $1,000,000, Verizon Decl. ¶ 10. These advertising costs, like

  lost income, will continue in perpetuity. And the ABA also imposes upfront, one-time

  administrative costs – namely, those necessary to develop an eligibility verification

  system (as New York State has not provided one of its own) estimated to start at




                                      Page 10 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 11 of 34 PageID #: 305




  $125,000, id. ¶ 8 – to say nothing of administrative costs to check on a participant’s

  continuing eligibility, likely a perpetual obligation as well. Because providers will

  begin to face these consequences (revenue losses, additional costs) and bear these

  responsibilities (advertising logistics, eligibility determinations) on June 15, 2021,

  Plaintiffs’ harms are therefore imminent.

        Defendant impugns Plaintiffs’ figures by arguing “none are supported by

  financial records of any sort.” Def. Opp. at 8. Defendant cites no cases identifying

  the form of Plaintiffs’ evidence as a problem, and courts have long granted

  preliminary injunctive relief by relying on affidavits supplying specific financial

  figures to demonstrate the magnitude of irreparable monetary injury.             E.g.,

  Nationwide Auto Transporters, Inc. v. Morgan Driveaway, Inc., 441 F. Supp. 755, 760

  (S.D.N.Y. 1977); see Regeneron Pharms., Inc., 2020 WL 7778037, at *4–5; see also

  Mullins v. City of New York, 626 F.3d 47, 52 (2d Cir. 2010) (“[H]earsay evidence may

  be considered by a district court in determining whether to grant a preliminary

  injunction.”). Moreover, the declarants provide these figures under the penalty of

  perjury, see 28 U.S.C. § 1746, which their positions qualify them to assert, Empire

  Tele. Decl. ¶ 1 (Chief Operating Officer); Verizon Decl. ¶ 1 (Executive Director of

  Home Segment Marketing); Heart of the Catskills Decl. ¶ 1 (President and General

  Manager); Hughes Network Decl. ¶ 1 (Senior Vice President for Regulatory Affairs);

  Delhi Tele. Decl. ¶ 1 (Vice President/General Manager); Champlain Tele. Decl. ¶ 1

  (Controller). Plaintiffs have met their burden of proof.




                                      Page 11 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 12 of 34 PageID #: 306




        To the extent Defendant faults Plaintiffs’ declarants for predicting these harms

  as “likely,” Def. Opp. at 8 & n.5, the law does not demand absolute prescience. The

  Supreme Court’s “frequently reiterated standard requires plaintiffs seeking

  preliminary relief to demonstrate that irreparable injury is likely in the absence of

  an injunction.” Winter, 555 U.S. at 22 (emphasis in original). Further, to the extent

  Defendant contests irreparable harm by relying on the purported “benefits” some

  providers “are likely to gain from the ABA,” Def. Opp. at 9, these “benefits” actually

  exacerbate Plaintiffs’ harms. Plaintiffs’ declarants aver, and Defendant does not

  dispute, that many providers will furnish broadband service at ABA-mandated rates

  at a loss, meaning every “new customer” who takes advantage of the offer pushes a

  provider closer to (if not deeper in) the red. E.g., Heart of the Catskills Decl. ¶ 15;

  Hughes Network Decl. ¶ 6.

        The availability of exemptions similarly offers little in refute at this juncture.

  Once the ABA goes into effect, later exemption requests “do[] not relieve [a provider]

  from its obligations under the [ABA] until such time as the request is granted by the

  Commission.” PSC Order at 4, 6. The granted temporary exemptions to some, but

  not all, of Plaintiffs’ member organizations do not guarantee that such organizations

  will avoid irreparable injury. The temporary exemptions merely give the PSC more

  time to decide (viz. potentially deny) the requests, pursuant to “criteria and factors”

  not yet identified. Id. at 5; N.Y. Gen. Bus. Law § 399-zzzzz(5). Providers serving

  fewer than 20,000 households are eligible for, not entitled to, an exemption and

  require the PSC to find “compliance” would “result in unreasonable or unsustainable




                                      Page 12 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 13 of 34 PageID #: 307




  financial impact.”    N.Y. Gen. Bus. Law § 399-zzzzz(5).        How the PSC makes

  determination will remain unknown until after June 25, 2021 – the deadline to

  submit public comment to the PSC on the issue. Ex. B to Pls. June 1, 2021 Ltr.

        Accordingly,    when    considered    alongside   the   obvious     downsides   to

  noncompliance, which include possible initiation of dissolution proceedings, 4

  Plaintiffs have demonstrated the ABA going into effect on June 15, 2021 compliance

  will result in irreparable injury absent preliminary injunctive relief.

  II.   Likelihood of Success

        Plaintiffs’ likelihood of success depends on the strength of their preemption

  arguments, namely whether the ABA (a) conflicts with federal law by standing as an

  obstacle to the accomplishment and execution of the full purposes and objectives of

  Congress (“conflict preemption”), or (b) invades a field of regulation entirely occupied

  by federal law, with no room left for state law (“field preemption”).




  4      At an April 7, 2021 press conference, Governor Cuomo indicated that the
  failure to comply with ABA would result in the loss of the provider’s franchise in the
  State of New York. The Court notes that the New York Attorney General has long
  wielded the power to dissolve businesses which, “by the abuse of [their] powers
  contrary to the public policy of the state[,] ha[ve] become liable to be dissolved.” See
  People v. Oliver Sch., Inc., 206 A.D.2d 143, 147–48, 619 N.Y.S.2d 911 (N.Y. App. Div.,
  4th Dep’t 1994) (citing People v. Buffalo Stone & Cement Co., 131 N.Y. 140, 29 N.E.
  947 (N.Y. 1892) and People v. N. River Sugar Ref. Co., 121 N.Y. 582, 24 N.E. 834 (N.Y.
  1890)).
         This is not to suggest a violation of law should go unremedied. Rather, it lends
  credence to Plaintiffs’ asserted “Hobson’s choice” through which they face irreparable
  injury via the destruction of the business regardless of their choice to comply or not
  to comply. Dissolution constitutes irreparable harm because it threatens the viability
  of a provider’s business. See Tom Doherty Assocs., Inc. v. Saban Ent., Inc., 60 F.3d
  27, 38 (2d Cir. 1995); John B. Hull, Inc. v. Waterbury Petroleum Prod., Inc., 588 F.2d
  24, 28–29 (2d Cir. 1978).


                                       Page 13 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 14 of 34 PageID #: 308




        A.     Preemption Generally

        “The purpose of Congress is the ultimate touchstone in every preemption case.”

  Altria Grp., Inc. v. Good, 555 U.S. 70, 76, 129 S.Ct. 538, 172 L.Ed.2d 398 (2008)

  (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485, 116 S.Ct. 2240, 135 L.Ed.2d 700

  (1996)). Accordingly, a court’s analysis begins “with the assumption that the historic

  police powers of the States [are] not to be superseded by [federal law] unless that was

  the clear and manifest purpose of Congress.”        Id. at 77 (alteration in original)

  (internal quotation marks omitted) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S.

  218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947)). However, if “a local government

  regulates in an area ‘where there has been a history of significant federal presence,’”

  a purported exercise of historic police powers is not afforded deference. N.Y. SMSA

  Ltd. P’ship v. Town of Clarkstown, 612 F.3d 97, 104 (2d Cir. 2010) (quoting United

  States v. Locke, 529 U.S. 89, 108, 120 S.Ct. 1135, 146 L.Ed.2d 69 (2000)).

        “Federal regulations have no less preemptive effect than federal statutes.”

  SPGGC, LLC v. Blumenthal, 505 F.3d 183, 188 (2d Cir. 2007) (internal quotation

  marks omitted) (quoting Fid. Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141,

  153, 102 S.Ct. 3014, 73 L.Ed.2d 664 (1982)). A statute or regulation with plausible

  alternative preemption readings requires a court “to accept the reading that disfavors

  preemption.” Bates v. Dow Agrosciences LLC, 544 U.S. 431, 449, 125 S.Ct. 1788, 161

  L.Ed.2d 687 (2005).

        There are two types of preemption asserted here: conflict preemption and field

  preemption. The Court begins with conflict preemption.




                                      Page 14 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 15 of 34 PageID #: 309




        B.     Conflict Preemption

        “[F]ederal law must prevail” over state law pursuant to the doctrine of conflict

  preemption if “‘compliance with both state and federal law is impossible’ or [if] ‘the

  state law stands as an obstacle to the accomplishment and execution of the full

  purposes and objectives of Congress.’” Oneok, Inc. v. Learjet, Inc., 575 U.S. 373, 377,

  135 S.Ct. 1591, 191 L.Ed.2d 511 (2015) (quoting California v. ARC America Corp.,

  490 U.S. 93, 100, 101, 109 S.Ct. 1661, 104 L.Ed.2d 86 (1989)).

        Before addressing the merits, it is necessary to review broadband service under

  the Federal Communications Act of 1934 (the “Communications Act”), 47 U.S.C. § 151

  et seq., as amended by the Telecommunications Act of 1996, Pub. L. No. 104-104, 110

  Stat. 56 (1996). The Federal Communications Commission (the “FCC”) has classified

  broadband internet under the Communications Act as either a Title I “information

  service” or a Title II “telecommunications service.”     The two classifications are

  mutually exclusive. 47 U.S.C. §§ 153(24), (53) (“The term ‘information service’ . . .

  does not include any use of any such capability for . . . the management of a

  telecommunications service.”).     “These similar-sounding [classifications] carry

  considerable significance: Title II [telecommunications services] entails common

  carrier status,” whereas Title I information services do not. Mozilla Corp. v. FCC,

  940 F.3d 1, 17 (D.C. Cir. 2019) (per curiam); see 47 U.S.C. § 153(51) (permitting

  treatment “as a common carrier . . . only to the extent that [an entity] is engaged in

  providing telecommunications services”).




                                      Page 15 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 16 of 34 PageID #: 310




        Prior to 2015 the FCC classified, and since 2018 has classified, broadband

  internet as a Title I “information service.” 2015 Order ¶ 308; 5 2018 Order ¶¶ 2, 26.6

  In the interim between 2015 and 2018, the FCC classified broadband as a Title II

  “telecommunications service.” Its present “information service” status prevents the

  FCC from imposing common carrier obligations on providers. 2018 Order ¶¶ 26–64;

  see Mozilla Corp., 940 F.3d at 17 (“‘[I]nformation services’ are exempted from common

  carriage status and, hence, Title II regulation.”).

               1.     Parties’ Arguments

        Plaintiffs contend the ABA conflicts with Congress’s purposes and objectives

  in the Communications Act, as interpreted by the FCC and embodied in the FCC’s

  2018 Order. The ABA, they say, “subjects the same broadband service that the

  Communications Act says should not be subject to common-carrier obligations to a

  form of per se common-carrier regulation: rate regulation.” Pls. Mem. at 12. Plaintiffs

  compare the 2018 Order, in which the FCC announced a policy to “further[] its goal

  of making broadband available to all Americans” and exempted broadband from

  common carrier treatment, with the ABA, in which New York purported to reach the

  same goal through contradictory means. Compare 2018 Order ¶¶ 86–87, and 2015

  Order ¶¶ 382, 451 (“[W]e do not and cannot envision adopting new ex ante rate




  5    Report and Order on Remand, Declaratory Ruling, and Order, Protecting and
  Promoting the Open Internet, 30 FCC Rcd. 5601, ¶ 25 (2015) (“2015 Order”).
  6    Declaratory Ruling, Report and Order, and Order, Restoring Internet Freedom,
  33 FCC Rcd. 311, ¶ 21 (2018) (“2018 Order”).


                                       Page 16 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 17 of 34 PageID #: 311




  regulation of broadband Internet access service in the future . . . .”), with N.Y. Gen.

  Bus. Law § 399-zzzzz.

        Defendant casts the ABA not as common carrier rate regulation, but as an

  “accessible pricing scheme.” Def. Opp. at 17–18. By choosing a Title I classification,

  she says, the FCC does not deregulate broadband internet but, rather, “disclaim[s]”

  authority to regulate it altogether. Def. Opp. at 23; see also Hr’g Tr. at 65:16–23, ACA

  Connects v. Becerra, No. 18-cv-2684 (E.D. Cal. Feb. 23, 2021), Ex. H to Pls. Mem. [DE

  16-8] (“Becerra Tr.”) (“[R]einterpret[ting] broadband Internet as an information

  service covered by Title I . . . place[s] it outside the FCC’s regulatory ambit . . . , a

  decision by the FCC that it lacked authority to regulate in the first place.”). She reads

  the Communications Act’s prohibition of common-carrier treatment of “information

  services” not to limit states, see 47 U.S.C. § 153(51), and argues that finding Congress

  intended preemption of state law there contravenes the express manner in which it

  did so elsewhere in the statute, Def. Opp. at 20 (citing 47 U.S.C. § 160(a)). Defendant

  contends the FCC’s 2018 Order fails to express a policy preference strong enough to

  overcome New York’s “historic police powers.” Def. Opp. at 17–18.

               2.     Analysis

        Plaintiffs have demonstrated a likelihood of success on the issue of conflict

  preemption. The Court rejects Defendant’s contention that the FCC disclaimed “its

  authority to regulate broadband at all.” Tr. of Oral Arg. at 17:15–17. In reclassifying

  broadband internet as a Title I information service, the FCC made the affirmative

  decision not to treat it as a common carrier. The FCC’s affirmative decision is




                                       Page 17 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 18 of 34 PageID #: 312




  different from an abdication of jurisdiction writ large, even though Title I may not

  confer as expansive of powers as, say, Title II and its grant to impose common-carrier

  obligations. Ray v. Atl. Richfield Co., 435 U.S. 151, 178, 98 S.Ct. 988, 55 L.Ed.2d 179

  (1978) (“The Court has previously recognized that where failure of . . . federal officials

  affirmatively to exercise their full authority takes on the character of a ruling that no

  such regulation is appropriate or approved pursuant to the policy of the statute,

  States are not permitted to use their police power to enact such a regulation.”

  (internal quotation marks omitted)); Bethlehem Steel Co. v. New York State Labor

  Relations Board, 330 U.S. 767, 774, 67 S.Ct. 1026, 91 L.Ed. 1234 (1947) (holding

  federal nonregulation was not an “administrative concession that the nature of these

  appellants’ business put” the particular subject matter “beyond reach of federal

  authority”).   “Information-service providers . . . are not subject to mandatory

  common-carrier regulation under Title II, though the Commission has jurisdiction to

  impose additional regulatory obligations under its Title I ancillary jurisdiction to

  regulate interstate and foreign communications.” Nat’l Cable & Telecomms. Ass’n v.

  Brand X Internet Servs., 545 U.S. 967, 976, 125 S.Ct. 2688, 162 L.Ed.2d 820 (2005)

  (emphasis added); Am. Libr. Ass’n v. FCC, 406 F.3d 689, 692–93 (D.C. Cir. 2005) (The

  FCC’s “general grant of jurisdiction under Title I . . . encompasses ‘all interstate and

  foreign communication by wire.’” (quoting United States v. Southwestern Cable Co.,

  392 U.S. 157, 88 S.Ct. 1994, 20 L.Ed.2d 1001 (1968)). “In a statutory scheme in which

  Congress has given an agency various bases of jurisdiction and various tools with

  which to protect the public interest, the agency is entitled to some leeway in choosing




                                       Page 18 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 19 of 34 PageID #: 313




  which jurisdictional base and which regulatory tools will be most effective in

  advancing the Congressional objective.” Computer & Commc’ns Indus. Ass’n v. FCC,

  693 F.2d 198, 212 (D.C. Cir. 1982) (emphasis in original) (quoting Phila. Television

  Broadcasting Co. v. FCC, 359 F.2d 282, 284 (D.C. Cir. 1966)). The FCC’s 2018 Order

  chooses Title I “information service” treatment for broadband internet and, in doing

  so, does not tender jurisdiction to the States to regulate interstate broadband

  providers as common carriers. Rather, the FCC binds itself to the confines of Title I

  jurisdiction, cementing its long-standing policy choice concerning the propriety of

  imposing common-carrier rate regulations upon broadband internet service. 7 The

  ABA stands as an obstacle to the accomplishment and execution of the FCC’s

  reasoned decision to assure interstate broadband providers that no common-carrier

  rate regulations await them beyond the horizon. 8 Crockett Tel. Co. v. FCC, 963 F.2d

  1564, 1566 (D.C. Cir. 1992) (“The FCC has exclusive jurisdiction to regulate interstate

  common carrier services including the setting of rates.” (internal citation omitted)).

        To be clear, the ABA is rate regulation, and rate regulation is a form of common

  carrier treatment.   In Defendant’s words, the ABA concerns “Plaintiffs’ pricing


  7      Previous to the 2015 Order, the FCC treated broadband internet as a Title I
  information service for “almost twenty years.” 2018 Order ¶¶ 1–2. And even though
  Title II gave it the power to impose common-carrier rate regulations on broadband
  internet between 2015 and 2018, the FCC expressly decided against doing so. 2015
  Order ¶¶ 382, 451 (“[B]ecause we do not and cannot envision adopting new ex ante
  rate regulation of broadband Internet access service in the future, we forbear from
  applying sections 201 and 202 to broadband services to that extent.”).
  8      The FCC reclassified broadband internet service under Title I “due to concerns
  that the [FCC] could reverse course in the future and impose [pursuant to Title II] a
  variety of costly regulations on the broadband industry—such as rate regulation.”
  2018 Order ¶ 101.


                                      Page 19 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 20 of 34 PageID #: 314




  practices” by creating a “price regime” that “set[s] a price ceiling,” which flatly

  contradicts her simultaneous assertion that “the ABA does not ‘rate regulate’

  broadband services.” Def. Opp. at 1, 6, 14, 18 (capitalization omitted). “Price ceilings”

  regulate rates. E.g., AT&T Co. v. FCC, 974 F.2d 1351, 1352 (D.C. Cir. 1992) (“The

  FCC issued an order adopting a new method for regulating the rates charged by

  AT&T . . . that established a ‘price cap index,’ that serves as a price ceiling for each of

  three “baskets” of AT&T services.” (emphasis added)); see, e.g., In re Permian Basin

  Area Rate Cases, 390 U.S. 747, 758–60, 768, 88 S.Ct. 1344, 20 L.Ed.2d 312 (1968)

  (recognizing the Federal Power Commission, “for purposes of rate regulation,”

  devised a “rate structure” by setting “two area maximum prices,” using the

  “legislative power to create price ceilings” (internal quotation marks omitted)); see

  also, e.g., Verizon Commc’ns, Inc. v. FCC, 535 U.S. 467, 486–87, 122 S.Ct. 1646, 152

  L.Ed.2d 701 (2002) (“The regulatory response in some markets was adoption of a rate-

  based method commonly called ‘price caps,’ as, for example, by the FCC’s setting of

  maximum access charges paid to large local-exchange companies by interexchange

  carriers.” (internal citations omitted)).

        And rate regulation is a long-accepted method of regulating common carriers.

  E.g., MCI Telecomms. Corp. v. AT&T Co., 512 U.S. 218, 231–32, 234, 114 S.Ct. 2223,

  129 L.Ed.2d 182 (1994) (“[T]he [Communications] Act establishes a rate-regulation,

  filed-tariff system for common-carrier communications.” (emphasis added)); Maislin

  Indus., U.S., Inc. v. Primary Steel, Inc., 497 U.S. 116, 119, 110 S.Ct. 2759, 111 L.Ed.2d

  94 (1990) (“The ICC regulates interstate transportation by motor common carriers to




                                        Page 20 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 21 of 34 PageID #: 315




  ensure that rates are both reasonable and nondiscriminatory.” (emphasis added)).

  Defendant resists by noting the ABA is “limited to a discrete subset of customers,”

  whereas common carriers offer service to the public indiscriminately and on general

  terms. Def. Opp. at 18. But “common carrier status” does not turn on a provider’s

  offered service being “practically . . . available to the entire public.” Nat’l Ass’n of

  Regul. Util. Comm’rs v. FCC, 525 F.2d 630, 641 (D.C. Cir. 1976). A regulation may

  impose common carrier obligations even if a service is “of practical use to only a

  fraction of the population” as a result of the obligation “limit[ing]” its benefits to those

  “eligible[].” Id. at 642. “The key factor is that the operator offer indiscriminate

  service to whatever public its service may legally and practically be of use.” Id.

         Putting it all together, the ABA conflicts with the implied preemptive effect of

  both the FCC’s 2018 Order and the Communications Act. The ABA’s common carrier

  obligations directly contravenes the FCC’s determination that broadband internet

  “investment,” “innovation,” and “availab[ility]” best obtains in a regulatory

  environment free of threat of common-carrier treatment, including its attendant rate

  regulation.   2018 Order ¶¶ 86–87, 101; see Mozilla Corp., 940 F.3d at 49–55

  (upholding the FCC’s determination); the ABA thereby stands as an obstacle to the

  FCC’s accomplishment and execution of its full purposes and objectives and is

  conflict-preempted.9




  9     As Defendant would have it, the FCC’s 2018 Order reflects so profound a
  misunderstanding of Communications Act that, instead of protecting broadband
  internet providers from common carrier treatment and its attendant threat of rate
  regulation, it actually exposes them to fifty states-worth of such regulations.


                                        Page 21 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 22 of 34 PageID #: 316




        The D.C. Circuit holding in Mozilla Corporation does not convince the Court

  otherwise. The Mozilla Court upheld the FCC’s 2018 Order with the exception of the

  “Preemptive Directive,” 940 F.3d at 19, 74–109, through which the FCC attempted to

  expressly preempt “any state or local requirements that are inconsistent with [its]

  deregulatory approach,” 2018 Order ¶¶ 194–204. The Mozilla Court held that the

  FCC could not expressly preempt such state or local requirements pursuant to its

  Title I authority because Congress did not vest therein the power to expressly preempt.

  See Mozilla Corp., 940 F.3d at 83 (“[N]othing [] empower[s] the [FCC] to engage in

  express preemption in the 2018 Order.”). The FCC may regulate only so far as

  Congress grants it “express statutory authority” and “ancillary authority,” each of

  which the FCC lacked in trying to expressly preempt under Title I. Id. at 74–76. The

  Preemptive Directive’s reach was all-the-more-so ultra vires because it entered the

  intrastate communications hemisphere “over which Congress expressly denied the

  [FCC] regulatory authority.” Id. at 77–78 (internal quotation marks omitted); id. at

  82 (noting the Preemptive Directive purported to make “a categorical determination




          Moreover, if Defendant’s reading of Mozilla Corporation is correct, the FCC’s
  decision to “reclassif[y broadband] away from public-utility style regulation” survived
  the D.C. Circuit’s application of the “arbitrary-and-capricious” standard of review
  despite causing more public-utility style regulation. 940 F.3d at 50–55 (emphasis
  added) (internal quotation marks and citations omitted). The Court has its doubts.
  How could the FCC’s 2018 Order make a “rational connection between the facts found
  [i.e., public-utility style regulation impedes investment, innovation, and availability]
  and the choice made [i.e., to classify broadband under Title I]” if, as a matter of law,
  Title I treatment unfetters fifty state sovereigns to impose their own public-utility
  style regulations? See id.


                                       Page 22 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 23 of 34 PageID #: 317




  that any and all forms of state regulation of intrastate broadband would inevitably

  conflict with the 2018 Order”).

        Mozilla’s holding does not preclude or revoke the 2018 Order’s implicit

  preemptive effect. The D.C. Circuit concluded its decision by noting “it would be

  wholly premature to pass on the preemptive effect, under conflict or other recognized

  preemption principles, of the remaining portions of the 2018 Order.” Id. at 86. Those

  same preemption principles are implicated by the ABA. And parallel to the D.C.

  Circuit’s prediction, when faced with the ABA, Plaintiffs have “explain[ed] how [that]

  state practice actually undermines the 2018 Order,” thus “invok[ing] conflict

  preemption.” Id. at 85.10

        C.     Field Preemption

        Field preemption reflects a congressional decision “‘to foreclose any state

  regulation in the area,’ irrespective of whether state law is consistent or inconsistent

  with ‘federal standards.’” Oneok, Inc. v. Learjet, Inc., 575 U.S. 373, 377, 135 S.Ct.

  1591, 191 L.Ed.2d 511 (2015) (quoting Arizona v. United States, 567 U.S. 387, 401,

  132 S.Ct. 2492, 183 L.Ed.2d 351 (2012)). Where “federal law occupies a ‘field’ of

  regulation ‘so comprehensively that it has left no room for supplementary state




  10     To the extent Defendant relies on the Eastern District of California’s Oral
  Ruling in ACA Connects v. Becerra, No. 18-cv-2684 (E.D. Cal. Feb. 23, 2021), for its
  holding on conflict preemption, such reliance is misplaced. The California Attorney
  General defeated the preliminary injunction motion by, in part, “pointing out” that
  the statute there did “not regulate how much providers can charge their customers
  because providers can charge the user as much or as little as they like for the service
  and, thus, there is no conflict with the Act.” Becerra Tr. at 67:18–21. The ABA’s
  express goal is to regulate how much providers can charge.


                                       Page 23 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 24 of 34 PageID #: 318




  legislation,’” it may not only impose federal obligations “but also confer a federal right

  to be free from any other [state law] requirements.” Murphy v. Nat’l Collegiate

  Athletic Ass’n, 138 S.Ct. 1461, 1480–81, 200 L.Ed.2d 854 (2018) (quoting R.J.

  Reynolds Tobacco Co. v. Durham County, 479 U.S. 130, 140, 107 S.Ct. 499, 93 L.Ed.2d

  449 (1986)).

        Laws governing “interstate communication services” comprise the field

  purportedly preempted here.

                 1.   Parties’ Arguments

        Plaintiffs argue federal law preempts the field of interstate communications

  services, citing precedent finding Congress’s “intent” in the Communications Act’s

  “broad scheme” of regulation over “interstate service by communications carriers.”

  Ivy Broadcasting Co. v. AT&T Co., 391 F.2d 486, 490–91 (2d Cir. 1968) (citing

  Supreme Court cases); see Cap. Cities Cable, Inc. v. Crisp, 467 U.S. 691, 699–700, 104

  S.Ct. 2694, 81 L.Ed.2d 580 (1984) (discussing Southwestern Cable Co., 392 U.S. 157

  (1968)). Plaintiffs’ asserted “field” is demarcated in 47 U.S.C. § 152:

        (a) The provisions of this chapter shall apply to all interstate and foreign
        communication by wire or radio . . . , which originates and/or is received
        within the United States, and to all persons engaged within the United
        States in such communication . . . .

        (b) . . . [N]othing in this chapter shall be construed to apply or to give
        the Commission jurisdiction with respect to (1) charges, classifications,
        practices, services, facilities, or regulations for or in connection with
        intrastate communication service by wire or radio of any carrier . . . .

  47 U.S.C. §§ 152(a) & (b) (emphasis added). Because the ABA defines “broadband

  service” in the exact same way as the FCC, Plaintiffs say, New York impermissibly

  seizes jurisdiction outside its “intrastate services” boundary. Compare N.Y. Gen. Bus.


                                       Page 24 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 25 of 34 PageID #: 319




  Law § 399-zzzzz(1), with 2018 Order ¶ 21 (explaining that the FCC “continue[s] to

  define” broadband services in the same manner as it did in (now-repealed) 47 C.F.R.

  § 8.11(a) and reciting the definition), and 2015 Order ¶ 25 (defining “broadband

  internet access service”).

        Defendant opposes by observing “[t]he [Communications] Act establishes . . . a

  system of dual state and federal regulation,” Louisiana Pub. Serv. Comm’n v. FCC,

  476 U.S. 355, 360, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986), with states retaining

  jurisdiction over intrastate communication services and through which New York

  may enact the ABA’s “purely intrastate affordable-pricing scheme,” Def. Opp. 14.

  Defendant contends that Plaintiffs’ reading of 47 U.S.C. § 152(a) impermissibly

  renders other Communications Act provisions “superfluous.” Id. at 15. Defendant

  also cites circuit court precedent outside the Second Circuit that rejects field

  preemption even where “states seek to regulate interstate telecommunications

  services.” Id. at 13 (capitalization and emphasis removed) (citing Tennessee v. FCC,

  832 F.3d 597 (6th Cir. 2016); Johnson v. American Towers, LLC, 781 F.3d 693 (4th

  Cir. 2015); In re Universal Serv. Fund Tel. Billing Prac. Litig., 619 F.3d 1188 (10th

  Cir. 2010); In re NOS Commc’ns, 495 F.3d 1052 (9th Cir. 2007)).

               2.     Analysis

        Plaintiffs have demonstrated a likelihood of success on the merits based on

  field preemption. The ABA is not a “purely intrastate affordable-pricing scheme,” nor

  is it reasonable to read its statutory text in that manner: It covers providers with

  “the capability to transmit data to and receive data from all or substantially all




                                     Page 25 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 26 of 34 PageID #: 320




  internet endpoints.” N.Y. Gen. Bus. Law § 399-zzzzz(1) (emphasis added). As implied

  by a cousin term, the “world wide web,” broadband internet connects New York State

  users to internet endpoints well beyond New York’s borders.        For example, the

  household from which this New York-based federal Court, working from home, can

  so-order the parties’ briefing schedule on the Internet-based ECF docket, and, in

  doing so, communicate with Plaintiffs’ Washington, D.C.-based counsel, with proof

  documented on the Notice of Electronic Filing receipt. E.g., Order entered May 5,

  2021. The ABA’s plain terms apply (absent an exemption) to the telecommunications

  provider transmitting this interstate communication. In other words, the ABA is not

  confined to intrastate communications services.

        Indeed, the ABA borrowed its definition the “broadband services” from the

  FCC. The FCC before 2015, between 2015 and 2018, and since 2018 has

        continue[d] to define “broadband Internet access services” as a mass-
        market retail service by wire or radio that provides the capability to
        transmit data to and receive data from all or substantially all Internet
        endpoints,

  2018 Order ¶ 21 (footnote omitted); see 2015 Order ¶ 25 (“Consistent with the [FCC’s]

  2010 Order . . .”), which is reprinted in N.Y. Gen. Bus. Law § 399-zzzzz(1). While the

  Court need not, and will not, at this stage hold that all broadband internet services

  are categorically interstate, it suffices to say that the ABA clearly wanders beyond

  the intrastate communications line, with no provisions reasonably inferable as

  limiting (or even trying to limit) its reach.

        Defendant calls this view “mistaken” because the ABA is not “an interstate-

  communication statute” but, rather, “an intrastate pricing regulation.” How the ABA



                                        Page 26 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 27 of 34 PageID #: 321




  is “purely intrastate” is counterintuitive, if not implausible. See Def. Opp. at 14–15.

  It covers broadband internet communications from “all Internet endpoints,” including

  those sent from or to endpoints outside New York State’s borders; the ABA is not

  confined to communications between two New York endpoints.             It covers every

  provider “engaged” in “interstate and foreign [broadband internet] communication,”

  47 U.S.C. § 152(a), so long as the provider serves New York customers, not just the

  “many” providers operating “exclusively within the State” who thus serve only New

  York customers, Def. Opp. at 14. The sole basis on which Defendant relies to call the

  ABA “intrastate” is its applicability only to “[c]ompanies that have chosen to provide

  service in New York.” Id. But any state law can be construed as applicable only to

  those subject to that state’s jurisdiction, which, accordingly, does not make it

  “intrastate.”   “The key to [the FCC’s] jurisdiction,” the line between inter- vs.

  intrastate, “is the nature of the communication itself rather than the physical location

  of the technology” or the consumers served. See New York Tel. Co. v. FCC, 631 F.2d

  1059, 1066 (2d Cir. 1980).

        Because the ABA regulates within the field of interstate communications, it

  triggers field preemption.      Binding Second Circuit decisions are clear: the

  Communications Act’s “broad scheme for the regulation of interstate service by

  communications carriers indicates an intent on the part of Congress to occupy the

  field to the exclusion of state law.”    Ivy Broadcasting Co., 391 F.2d at 490–91

  (emphasis added) (analyzing Postal-Tel. Cable Co. v. Warren-Godwin Lumber Co.,

  251 U.S. 27, 40 S.Ct. 69, 64 L.Ed. 118 (1919) and Western Union Tel. Co. v. Boegli,




                                       Page 27 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 28 of 34 PageID #: 322




  251 U.S. 315, 40 S.Ct. 167, 64 L.Ed. 281 (1920)); e.g., GTE Serv. Corp. v. FCC, 474

  F.2d 724, 730–31 (2d Cir. 1973) (“The courts, however, have uniformly and

  consistently interpreted the [Communications] Act to give the [FCC] broad and

  comprehensive rule-making authority in the new and dynamic field of electronic

  communication.”); cf., Sprint Spectrum L.P. v. Mills, 283 F.3d 404, 416 (2d Cir. 2002)

  (“When federal law preempts state law, it prohibits a state or local governmental

  entity ‘from regulating within a protected zone, whether it be a zone protected and

  reserved for market freedom . . . or for [federal agency] jurisdiction.’      Federal

  regulation of interstate and foreign communications plainly preempts much of the

  field of wireless broadcasting.” (ellipses and alteration in original) (quoting Bldg. &

  Constr. Trades Council v. Associated Builders & Contractors of Mass./R.I., Inc., 507

  U.S. 218, 226–27, 113 S.Ct. 1190, 122 L.Ed.2d 565 (1993))).

        Defendant contends that subsequent courts have called these Second Circuit

  decisions’ “reasoning into question,” id. (citing Marcus v. AT&T Corp., 138 F.3d 46

  (2d Cir. 1998)), a contention with which the Court disagrees based on the arguments

  presented.11 However, it is not this Court’s prerogative to disregard Ivy Broadcasting

  when assessing Plaintiffs’ likelihood of success.



  11     In Global NAPs, Inc. v. Verizon New England, Inc., for example, the Second
  Circuit noted that Vermont Public Service Board “made no attempt to set rates or
  charges for” an interstate communication service and therefore “narrowly
  sidestepped encroachment on the FCC’s jurisdiction to set rates on interstate
  communications.” 454 F.3d 91, 102 n.10 (2d Cir. 2006) (citing Ivy Broadcasting); see
  also Cap. Cities Cable, Inc. v. Crisp, 467 U.S. 691, 700, 104 S.Ct. 2694, 81 L.Ed.2d
  580 (1984) (FCC has “comprehensive authority” and “‘broad responsibilit[y]’ to
  regulate all aspects of interstate communication by wire or radio by virtue of . . . 47
  U.S.C. § 152(a)”); United States v. Southwest Cable Co., 392 U.S. 157, 167–68, 88 S.Ct.


                                      Page 28 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 29 of 34 PageID #: 323




        And    while   complete    preemption 12   and   field   preemption    “must   be

  distinguished,” Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 272–73 & n.7 (2d Cir.

  2005), despite Defendant’s reliance on cases involving the former to contest the latter,

  see Def. Opp. at 16–17; see Pls. Reply at 7 & n.7, the Ivy Broadcasting Court held

  Congress both field-preempted and complete-preempted the realm of interstate

  communications:

        It seems reasonable that the congressional purpose of uniformity and
        equality of rates should be taken to imply uniformity and equality of
        service. The published tariff rate will not be uniform if the service for
        which a given rate is charged varies from state to state according to
        differing state requirements. It seems to us that the congressional
        purpose can be achieved only if a uniform federal law governs as to the
        standards of service which the carrier must provide and as to the extent
        of liability for failure to comply with such standards.

  391 F.2d at 490–91. In other words, Congress set aside interstate communications

  as an area in which a uniform federal law governs “standards of service” (field

  preemption) and “extent of liability” (complete preemption). See id.




  1994, 20 L.Ed.2d 1001 (1968) (FCC “expected to serve as the single Government
  agency with unified jurisdiction and regulatory power over all forms of electrical
  communication, whether by telephone, telegraph, cable, or radio” and
  Communication Act’s “terms, purposes, and history all indicate that Congress
  formulated a unified and comprehensive regulatory system for the (broadcasting)
  industry” (internal quotation marks omitted)).
  12     “Complete preemption is distinct from ordinary or ‘defensive’ preemption,
  which includes express, field, and conflict preemption.” Whitehurst v. 1199SEIU
  United Healthcare Workers E., 928 F.3d 201, 206 n.2 (2d Cir. 2019); see Sullivan v.
  Am. Airlines, Inc., 424 F.3d 267, 272–73 & n.7 (2d Cir. 2005) (“The complete-
  preemption doctrine must be distinguished from ordinary preemption.”). Complete
  preemption is where “certain federal statutes are construed to have such
  ‘extraordinary’ preemptive force that state-law claims coming within the scope of the
  federal statute are transformed, for jurisdictional purposes, into federal claims.”
  Sullivan, 424 F.3d at 273.


                                       Page 29 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 30 of 34 PageID #: 324




        Defendant’s position stems from reading 47 U.S.C. § 152(a) to speak “entirely

  on federal—not state—authority.” Def. Opp. at 15; see also Becerra Tr. at 63:3–65:7.

  The Court finds it hard to square that view with the Supreme Court’s decision in

  Louisiana Public Service Commission v. FCC, which described the Communications

  Act as dividing communications services into “two hemispheres—one comprised of

  interstate service, over which the FCC would have plenary authority, and the other

  made up of intrastate service, over which the States would retain exclusive

  jurisdiction.” 476 U.S. 355, 357, 106 S.Ct. 1890, 90 L.Ed.2d 369 (1986) (emphasis

  removed);13 Crockett Tel. Co., 963 F.2d at 1566 (“The FCC has exclusive jurisdiction

  to regulate interstate common carrier services including the setting of rates.” (citing

  47 U.S.C. § 152)). The FCC’s jurisdiction would hardly be “plenary” if it loses, to the

  states’ gain, the right to make rules regarding certain interstate communications

  services when the FCC alters, through formal rulemaking procedure, the Title of the

  Communications Act under which it continues to effect its longstanding policy of

  nonregulation of those communications.      See 83 Fed. Reg. 7852 (Apr. 23, 2018);




  13     The Supreme Court observed “the realities of technology and economics belie
  [] a clean parceling of responsibility” between federal interstate matters and state
  intrastate matters.” Louisiana Pub. Serv. Comm’n, 476 U.S. at 360 (where
  infrastructure “provid[ing] intrastate service is also used to provide interstate
  service” it is “conceivably within the jurisdiction of both state and federal
  authorities”). But any unavoidable overlap is not an invitation for concurrent state
  regulation of interstate communications because the “impossibility exception” gives
  the FCC jurisdiction where it is “not possible to separate the interstate and the
  intrastate components of the asserted [FCC] regulation.” Mozilla, 940 F.3d at 77
  (quoting Louisiana Pub. Serv. Comm’n, 476 U.S. at 375 n.4). Defendant does not
  suggest the ABA operates within the overlap and, even if she had, the ABA is plainly
  interstate regulation.


                                      Page 30 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 31 of 34 PageID #: 325




  Plenary, Black’s Law Dictionary (11th ed. 2019) (“Full; complete; entire”); cf.

  Bethlehem Steel Co., 330 U.S. at 776 (holding there is no state-federal “concurrent

  jurisdiction” where a federal agency “has jurisdiction of the industry” because,

  otherwise, “action by one necessarily denies the discretion of the other. The second

  to act either must follow the first, which would make its action useless and vain, or

  depart from it, which would produce a mischievous conflict”). The field of interstate

  communications gets no smaller, and no less exclusive, when the FCC does so.

  Mozilla Corp., 940 F.3d at 77 (holding that § 152(a) identifies “communications

  matters falling under the [FCC’s] authority” and § 152(b) identifies “those remaining

  within the States’ wheelhouse,” with “the impossibility exception” helping to “police

  the line between” the two (emphasis added)). The 2018 Order does not say broadband

  internet no longer reflects an interstate communication service.

        For that reason, this Court respectfully believes the Eastern District of

  California in ACA Connects v. Becerra has it backwards. The Communications Act

  does not “specifically le[ave] out certain types of interstate communications [e.g.,

  those transmitted by information services] from the FCC’s jurisdiction.” Becerra Tr.

  at 63:18–20. Rather, the Communications Act specifically leaves out certain types of

  jurisdiction (e.g., Title II authority to impose common carrier obligations), but not

  jurisdiction writ large, over interstate communications transmitted by information

  services.




                                     Page 31 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 32 of 34 PageID #: 326




         Therefore, Plaintiffs has demonstrated a likelihood of success on the issue of

  field preemption.14

  III.   Balance of Equities and the Public Interest

         Second Circuit precedent suggests that a plaintiff “may be able to show that a

  preliminary injunction is warranted on the strength of these first two factors alone,”

  i.e., without considering the “balance of the equities” and the “public interest.” New

  York v. United States Dep’t of Homeland Sec., 969 F.3d 42, 86 n.38 (2d Cir. 2020).

  Plaintiffs likely have done so here. But pursuant to Supreme Court instruction, see

  id. (citing Winter, 555 U.S. at 20); Pharaohs GC, Inc., 990 F.3d at 225, the Court

  nevertheless analyzes these last two factors, which “merge when the Government is

  the opposing party,” Nken v. Holder, 556 U.S. 418, 435, 129 S.Ct. 1749, 173 L.Ed.2d

  550 (2009).

         The Court also holds these two factors favor preliminary injunctive relief.

  While the stated purpose of the ABA is to expand access to broadband internet, that

  is not to say it is the sole legislative effort doing so. Plaintiffs discuss several federal

  programs allocating billions of dollars to achieve that same end: the Lifeline program,

  the Emergency Broadband Connectivity Fund, the American Rescue Plan. Pls. Mem.


  14     At oral argument, Defendant contended that Communications Act provisions
  “expressly preempt[ing] state action would [] not be required if there was field
  preemption,” suggesting the former rules out the latter. Tr. of Oral Arg. at 25:20–22.
  But a federal law’s express preemption clause “does not immediately end the
  [preemption] inquiry because the question of the substance and scope of Congress’
  displacement of state law still remains. Preemptive intent may also be inferred if the
  scope of the statute indicates that Congress intended federal law to occupy the
  legislative field, or if there is an actual conflict between state and federal law.” Altria
  Grp., Inc., 555 U.S. at 76–77.


                                        Page 32 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 33 of 34 PageID #: 327




  at 21–24; Pls. Reply at 9–10. While Defendant argues that the New York Legislature

  determined these federal benefits were insufficient, that determination was made

  prior to the FCC’s April 29, 2021 announcement that the Emergency Broadband

  Benefit would become on effective May 12, 2021.15

        Additionally, the evidence before the Court suggests the ABA may not achieve

  its desired effect – and in fact reduce Internet access statewide. Empire Telephone

  Corporation’s declarant avers that Empire will have to cancel expansion projects

  which, if completed, would result in Empire “serv[ing] more than 20,000 households,”

  thereby disqualifying Empire from an exemption. Empire Tele. Decl. ¶ 10. These

  projects include “building out the network to reach the City of Binghamton” and

  “building more than 330 miles of fiber optic network that would be capable of

  servicing nearly 1,100 homes” in Livingston County. Id. ¶¶ 6–7. Likewise Delhi

  Telephone Company will “be forced to abandon efforts to expand its rural broadband

  coverage, . . . set[ting] it back in terms of growing its subscriber base.” Delhi Tele.

  Decl. ¶ 2. Heart of the Catskills Communications Inc. would have to “forgo expansion

  of its network” which would have reached unserved customers. Heart of the Catskills

  Decl. ¶¶ 3, 19.

        Given the foregoing, a balance of the equities and the public interest support a

  preliminary injunction keeping the status quo.




  15     Public Note, FCC, Wireline Competition Bureau Announces Emergency
  Broadband        Benefit     Program     Launch    Date  (Apr. 29, 2021),
  https://docs.fcc.gov/public/attachments/DA-21-493A1.pdf.


                                      Page 33 of 34
Case 2:21-cv-02389-DRH-AKT Document 25 Filed 06/11/21 Page 34 of 34 PageID #: 328




  IV.   Rule 65(c) Security

        A court “may issue a preliminary injunction . . . only if the movant gives

  security in an amount that the court considers proper to pay the costs and damages

  sustained by any party found to have been wrongfully enjoined or restrained.” Fed.

  R. Civ. P. 65(c). “Rule 65(c) gives the district court wide discretion to set the amount

  of a bond, and even to dispense with the bond requirement where there has been no

  proof of likelihood of harm . . . .” Doctor’s Assocs., Inc. v. Distajo, 107 F.3d 126, 136

  (2d Cir. 1997) (internal quotation marks omitted). The Court exercises its discretion

  not to require Plaintiffs’ to post a bond. Defendants have neither requested one, nor

  is there any “proof of a likelihood of harm” to New York that could result from

  granting the injunction. E.g., Regeneron Pharms., Inc., 2020 WL 7778037, at *14;

  Town of Brookhaven v. Sills Rd. Realty LLC, 2014 WL 2854659, at *11 (E.D.N.Y.

  June 23, 2014).

                                     CONCLUSION

        For the reasons discussed above, Plaintiffs’ motion for a preliminary injunction

  is granted. The Court will enter a separate Preliminary Injunction Order enjoining

  Defendant from enforcing the ABA.

  SO ORDERED.


  Dated: Central Islip, New York                 s/ Denis R. Hurley
         June 11, 2021                           Denis R. Hurley
                                                 United States District Judge




                                       Page 34 of 34
